Case 2:19-cv-04980-AB-SK Document 134-1 Filed 04/26/20 Page 1 of 3 Page ID #:1973




1
2
3
4
5
6
7
8
9
10
11                    IN THE UNITED STATES DISTRICT COURT
12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                              WESTERN DIVISION
14
15   NOMADIX, INC.,                            Case No.
                                               CV19-04980 AB (FFMx)
16               Plaintiff,
17                                             [PROPOSED] ORDER
           v.                                  GRANTING EMERGENCY
18                                             EX PARTE APPLICATION TO
     GUEST-TEK INTERACTIVE
19                                             MODIFY STAY ORDER
     ENTERTAINMENT LTD.,
20
                 Defendant.
21
22
23
24
25
26
27
28
Case 2:19-cv-04980-AB-SK Document 134-1 Filed 04/26/20 Page 2 of 3 Page ID #:1974




1            Having considered Plaintiff’s Emergency Ex Parte Application to Modify
2    Stay Order, and finding good cause therefor, the Court grants the application.
3            The temporary stay of the permanent injunction that the Court ordered (Dkt.
4    No. 133) shall lift automatically on April 29, 2020. That is, the permanent
5    injunction (Dkt. No. 129) shall be restored automatically to full effect on April 29,
6    2020.
7            Furthermore, to compensate for the delay occasioned by the temporary stay,
8    the permanent injunction (Dkt. No. 129) is hereby modified as follows:
9            The following text of paragraph 2 of the injunction
10                 “2.   Defendant Guest-Tek is hereby ORDERED to join
11           Plaintiff Nomadix in requesting that the PTAB terminate IPR2019-
12           00211 and IPR2019-00253, including cooperating with Plaintiff
13           Nomadix in taking steps—within two business days of entry of this
14           final judgment in the civil docket—to obtain authorization from the
15           PTAB to file motions to terminate IPR2019-00211 and IPR2019-
16           00253 and including, in each proceeding, joining—within two
17           business days of obtaining such authorization—in a motion
18           substantially of the following form:”
19   is REPLACED with the following text:
20                 “2.   Defendant Guest-Tek is hereby ORDERED to join
21           Plaintiff Nomadix in immediately requesting that the PTAB
22           terminate    IPR2019-00211      and     IPR2019-00253,     including
23           cooperating with Plaintiff Nomadix in taking immediate steps to
24           obtain authorization from the PTAB to file motions to terminate
25           IPR2019-00211 and IPR2019-00253. In furtherance of, and without
26           limiting, the foregoing, Defendant Guest-Tek is hereby ORDERED
27           to authorize on April 29, 2020 (or the same day that any stay of this
28           injunction is lifted) Plaintiff Nomadix to send the following e-mail
                                              -1-
Case 2:19-cv-04980-AB-SK Document 134-1 Filed 04/26/20 Page 3 of 3 Page ID #:1975




1          to the PTAB:
2                To the Board:
3                Petitioner and Patent Owner in IPR2019-00211 and
4                IPR2019-00253 hereby seek the Board’s authorization to
                 immediately file a joint motion to terminate those
5                proceedings in accordance with an order from the United
6                States District Court for the Central District of California.
7                As set forth in the attached judgment entered April 22,
                 2020, as modified by the attached order entered [date of
8
                 this order], the United States District Court for the
9                Central District of California has ordered Petitioner to
                 join Patent Owner in seeking termination and has
10
                 permanently enjoined Petitioner from “participating any
11               further in, or otherwise taking any further action in, each
12               of IPR2019-00211[ and] IPR2019-00253” and also from
                 “taking any steps to avoid termination.” All prior stays of
13               this injunction have lifted.
14               In view of the court’s order, Petitioner and Patent Owner
15               respectfully submit a conference call is unnecessary.
                 However, if the Board believes a conference call is
16               necessary, the parties request a conference call as soon as
17               possible in view of the deadlines in these matters and will
                 make themselves available at the Board’s earliest
18               convenience.
19
           In furtherance of, and without limiting, the foregoing, Defendant
20
           Guest-Tek is hereby further ORDERED to join in each of IPR2019-
21
           00211 and IPR2019-00253—on the same day the PTAB provides
22
           such authorization—in a motion substantially of the following
23
           form:”
24
25
     IT IS SO ORDERED.
26
27
     Dated:
28                                             Honorable André Birotte Jr.
                                             -2-
